Concurring and Dissenting Opinion by
Judge DiSalle :
I dissent from that part of the majority’s decision sustaining, on grounds of sovereign immunity, the preliminary objections of the Pennsylvania Department *644of Insurance, the State Workmen’s Insurance Board, and the State Workmen’s Insurance Fund (all Commonwealth agencies) for the reasons set forth in my concurring and dissenting opinion in Estate of Armstrong v. Pennsylvania Board of Probation and Parole, 46 Pa. Commonwealth Ct. 33, 405 A.2d 1099 (1979). I concur in the majority decision in all other respects.